UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-4348


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

BRIAN LAFLAME,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Roger W. Titus, District Judge.
(8:12-cr-00486-RWT-1)


Submitted:   September 17, 2013           Decided:   September 26, 2013


Before AGEE, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Martin G. Bahl, Appellate
Attorney, Baltimore, Maryland, for Appellant. Hollis Raphael
Weisman, Assistant United States Attorney, Greenbelt, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Brian LaFlame was convicted by a magistrate judge of

fleeing to elude a police officer, in violation of Md. Code

Ann., Transp. § 21-904 (LexisNexis 2009), and interfering with

agency functions, in violation of 36 C.F.R. § 2.32(a)(1) (2013).

He was sentenced to 12 months’ probation, community service, and

a driver improvement program.             LaFlame appealed to the district

court, and the court affirmed the criminal judgment.

             LaFlame      now   appeals       the     district     court’s      order

affirming that judgment.            On appeal, counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious issues for appeal but questioning

whether   (1)     the   magistrate    judge      erred     in   denying    LaFlame’s

suppression motion, (2) LaFlame’s convictions are not supported

by    sufficient        evidence,    and      (3)     LaFlame’s      sentence      is

unreasonable.       LaFlame was notified of his right to file a pro

se supplemental brief but has not done so.                      The Government has

declined to file a response brief.               For the reasons that follow,

we affirm.

             A district court reviewing a bench trial conducted by

a    magistrate    judge    “utilizes      the      same   standards      of   review

applied by a court of appeals in assessing a district court

conviction.”       United States v. Bursey, 416 F.3d 301, 305 (4th

Cir. 2005); see Fed. R. Crim. P. 58(g)(2)(D).                        In turn, our

                                          2
“review of a magistrate court’s trial record is governed by the

same standards as was the district court’s appellate review.”

Bursey, 416 F.3d at 305-06.

          In considering the denial of a suppression motion, we

review the district court’s legal determinations de novo and its

factual findings for clear error.    United States v. Kelly, 592
F.3d 586, 589 (4th Cir. 2010).      “[W]e view the facts in the

light most favorable to the Government, as the party prevailing

below.”   United States v. Black, 707 F.3d 531, 534 (4th Cir.

2013).    We also must defer to the trial court’s credibility

findings, as it is that court’s role “to observe witnesses and

weigh their credibility during a pre-trial motion to suppress.”

United States v. Griffin, 589 F.3d 148, 150-51 n.1 (4th Cir.

2009) (internal quotation marks omitted).

          “[A] traffic stop, whether based on probable cause or

reasonable suspicion,” must be reviewed “under the standard set

forth in Terry v. Ohio, 392 U.S. 1 . . . (1968).”          United

States v. Digiovanni, 650 F.3d 498, 506 (4th Cir. 2011).   Under

this standard, the police officer’s decision to stop the vehicle

must be “justified at its inception,” and “the police officer’s

subsequent actions [must be] reasonably related in scope to the

circumstances that justified the stop.”   Id.

          “[T]he decision to stop an automobile is reasonable

where the police have probable cause to believe that a traffic

                                3
violation has occurred.”              Whren v. United States, 517 U.S. 806,

810 (1996).        A traffic stop also is constitutionally permissible

when the officer has a reasonable suspicion, based on specific

and articulable facts, to believe that “criminal activity may be

afoot.”     See Terry, 392 U.S. at 30.                   Thus, a Fourth Amendment

violation      occurs       where   “there        is   neither    probable     cause   to

believe nor reasonable suspicion that the car is being driven

contrary to the laws governing the operation of motor vehicles

or that either the car or any of its occupants is subject to

seizure or detention in connection with the violation of any

other applicable law.”              Delaware v. Prouse, 440 U.S. 648, 650

(1979).     Whether probable cause or reasonable suspicion exists

to justify a traffic stop is determined by viewing the evidence

under    the    totality      of    the    circumstances.           United    States   v.

Sowards, 690 F.3d 583, 588 (4th Cir. 2012) (probable cause);

United    States      v.    Foster,     634 F.3d 243,   246    (4th    Cir.   2011)

(reasonable suspicion).

               Our review of the record indicates that the magistrate

judge properly denied LaFlame’s suppression motion.                          The initial

stop of LaFlame’s vehicle was supported by reasonable suspicion

that     LaFlame      was     driving      while       intoxicated.          See,   e.g.,

Amundsen v.      Jones,       533 F.3d 1192,     1198-99     (10th    Cir.   2008)

(collecting cases); Gaddis ex rel. Gaddis v. Redford Twp., 364
F.3d 763,    771   (6th     Cir.     2004)     (finding    reasonable       suspicion

                                              4
where defendant “weaved twice to the left to touch the dividing

line in a fairly short span” and “was leaning over to the right

inside his car”); United States v. Ozbirn, 189 F.3d 1194, 1199

(10th Cir. 1999) (finding reasonable suspicion when defendant’s

motor home “drift[ed] onto the shoulder twice within a quarter

mile   without       any    adverse      circumstances           like   road        or    weather

conditions      to     excuse       or    explain          the    deviation”);             United

States v. Harris, 928 F.2d 1113, 1116 (11th Cir. 1991) (finding

reasonable suspicion when driver “weaved across the emergency

lane     twice”      and     officer’s         testimony          suggested              stop     to

investigate drunk driving was not pretextual).                           LaFlame provided

further justification for the stop by failing to respond to the

officer’s visual and audible signals to pull over, supporting

probable cause to believe LaFlame was committing the violation

of fleeing to elude.              Moreover, the record provides no grounds

to   conclude     that      the   traffic      stop       was    unreasonably            extended

beyond    the   initial       justification          for    the     stop.           See    United

States    v.    Branch,       537 F.3d 328,    335-37       (4th    Cir.           2008)

(addressing circumstances in which extending traffic stop beyond

investigating        initial      offense      is     justified).              We    therefore

discern no Fourth Amendment violation on the facts presented.

            Next,      we    review       de       novo    the     sufficiency            of    the

evidence to support LaFlame’s convictions.                              United States v.

McLean, 715 F.3d 129, 137 (4th Cir. 2013).                          In evaluating this

                                               5
question, we must determine whether, viewing the evidence in the

light    most   favorable       to   the       government    and     accepting    the

factfinder’s      credibility        determinations,          the      verdict      is

supported by “[s]ubstantial evidence,” that is, “evidence that a

reasonable      finder    of     fact      could    accept     as     adequate    and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”           United States v. King, 628 F.3d 693, 700

(4th     Cir.   2011)    (internal       quotation      marks       omitted).      “A

defendant bringing a sufficiency challenge must overcome a heavy

burden, and reversal for insufficiency must be confined to cases

where the prosecution’s failure is clear.”                      United States v.

Engle, 676 F.3d 405, 419 (4th Cir.) (internal quotation marks

and citations omitted), cert. denied, 133 S. Ct. 179 (2012).

Our review of the record demonstrates that the trial testimony,

taken in the light most favorable to the government, provided

ample support for LaFlame’s convictions.                     See Md. Code Ann.,

Transp. § 21-904(a)-(c) (elements of flee to elude offense); 36

C.F.R.     § 2.32(a)(1)        (elements       of   interfering        with     agency

functions); United States v. Bucher, 375 F.3d 929, 932 (9th Cir.

2004)     (defining      “interference”         under   § 2.32(a)(1));          United

States v. Willfong, 274 F.3d 1297, 1303 (9th Cir. 2001) (proof

of active resistance sufficient for § 2.32(a)(1)).

            Finally,      we    review     a    sentence     for    reasonableness,

applying “a deferential abuse-of-discretion standard.”                        Gall v.

                                           6
United States, 552 U.S. 38, 41 (2007).                   We must first ensure

that the sentencing judge committed no “significant procedural

error,” including “failing to consider the 18 U.S.C. § 3553(a)

(2006) factors, selecting a sentence based on clearly erroneous

facts, or failing to adequately explain the chosen sentence.”

United    States    v.    Lynn,   592 F.3d 572,    575   (4th   Cir.      2010)

(internal quotation marks, alterations, and footnote omitted).

If   we    find    the    sentence      procedurally     reasonable,       we   must

consider its substantive reasonableness — that is, “whether the

[sentencing judge] abused his discretion in determining that the

§ 3553(a) factors supported the sentence.”                     United States v.

Diosdado-Star,      630 F.3d 359,     366   (4th   Cir.    2011)      (internal

quotation marks and alteration omitted).

            The Guidelines do not apply to the sentencing of petty

offenses.     See U.S. Sentencing Guidelines Manual § 1B1.9 (2011).

“In the absence of an applicable sentencing guideline, the court

shall impose an appropriate sentence, having due regard for the

purposes set forth in [§ 3553(a)(2)].”                  18 U.S.C. § 3553(b)(1)

(2006).

            Here,    the    magistrate        judge   considered     the   parties’

arguments    and    gave    a   detailed      explanation      for   the   sentence

imposed.     The judge considered the relevant § 3553(a) factors,

including the nature and seriousness of the offense, LaFlame’s

inability to pay a fine and lack of criminal record, and the

                                          7
available sentencing options.        Moreover, the court did not abuse

its discretion in concluding that these factors supported the

sentence imposed.       We therefore conclude LaFlame’s sentence was

reasonable.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm LaFlame’s conviction and sentence.                   This

court requires that counsel inform LaFlame, in writing, of the

right to petition the Supreme Court of the United States for

further review.        If LaFlame requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.    Counsel’s motion must state that a copy thereof

was served on LaFlame.

            We dispense with oral argument because the facts and

legal    contentions    are    adequately   presented    in   the   materials

before   this   court    and   argument   would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                      8